
	
		II
		109th CONGRESS
		2d Session
		S. 4114
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require the use of generic drugs under the Medicare part D prescription drug
		  program when available unless the brand name drug is determined to be medically
		  necessary.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Generics First Act of
			 2006.
		2.Required use of
			 generic drugs under the Medicare part D prescription drug program
			(a)In
			 generalSection 1860D–2(e)(2) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)Non-generic
				drugs unless certain requirements are met
						(i)In
				generalSuch term does not include a drug that is a nongeneric
				drug unless–
							(I)no generic drug
				has been approved under the Federal Food, Drug,
				and Cosmetic Act with respect to the drug; or
							(II)the nongeneric
				drug is determined to be medically necessary by the individual prescribing the
				drug and prior authorization for the drug is obtained from the
				Secretary.
							(ii)DefinitionsIn
				this subparagraph:
							(I)Generic
				drugThe term generic drug means a drug that is the
				subject of an application approved under subsection (b)(2) or (j) of section
				505 of the Federal Food, Drug, and Cosmetic
				Act, for which the Secretary has made a determination that the drug
				is the therapeutic equivalent of a listed drug under section 505(j)(7) of such
				Act.
							(II)Nongeneric
				drugThe term nongeneric drug means a drug that is
				the subject of an application approved under—
								(aa)section
				505(b)(1) of the Federal Food, Drug, and
				Cosmetic Act; or
								(bb)section
				505(b)(2) of such Act and that has been determined to be not therapeutically
				equivalent to any listed
				drug.
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to drugs
			 dispensed on or after the date of enactment of this Act.
			
